EXHIBIT 10.26

SECOND AMENDMENT OF CHANGE OF CONTROL EMPLOYMENT AGREEMENT

This SECOND AMENDMENT OF CHANGE OF CONTROL EMPLOYMENT AGREEMENT ("Amendment") is
made and entered into as of December ____, 2009 by and between STATE BANCORP,
INC., a New York business corporation (the "Company") and
________________________, an individual (the "Executive").

W I T N E S S E T H

WHEREAS, the parties hereto made and entered into a Change of Control Employment
Agreement as of November 8, 2007 and an Amendment of Change of Control
Employment Agreement as of December 5, 2008 (together, the "Agreement"); and

WHEREAS, the Company is a participant in the Capital Purchase Program ("CPP") of
the U.S. Treasury ("UST") authorized under the Emergency Economic Stimulus Act
of 2008 ("EESA") under which program it entered, among other documents, into a
Securities Purchase Agreement ("Purchase Agreement") with UST; and

WHEREAS, pursuant to section 111(b) of EESA and the standard terms of the
Purchase Agreement, the Company is required to meet standards promulgated under
section 111(b) of EESA in 31 C.F.R. Part 30 for executive compensation to its
senior executive officers as defined under 31 C.F.R. Part 30; and

WHEREAS, section 111 of EESA was amended in its entirety by Title VII of
Division B of the American Recovery and Reinvestment Act of 2009 (“ARRA”); and

WHEREAS, UST promulgated an Interim Final Rule on June 15, 2009 (the “Interim
Final Rule”) revising in its entirety 31 C.F.R. Part 30; and

WHEREAS, executive compensation of senior executive officers and other highly
compensated employees, which may include compensation of the Executive as
described in the Agreement, is required to meet the standards of section 111(b)
of EESA and 31 C.F.R. Part 30 thereunder, as amended by ARRA and the Interim
Final Rule; and

WHEREAS, the parties hereto desire to amend the Agreement for compliance with
section 111(b) of EESA and 31 C.F.R. Part 30 thereunder, as amended by ARRA and
the Interim Final Rule; and

WHEREAS, pursuant to section 12(a) of the Agreement, the parties may modify the
agreement by means of a signed writing;

NOW, THEREFORE, in consideration of the benefits each party hereto receives as a
result of the investment of the UST in the Company, and in consideration of the
premises and the mutual covenants and obligations hereinafter set forth, the
parties hereto hereby agree as follows:

1.

The Agreement is amended to delete in its entirety section 13 of the Agreement
and to insert a new section 13 in lieu thereof, to read in its entirety as
follows:

 

--------------------------------------------------------------------------------



 

“13.

Compliance with the Emergency Economic Stabilization Act of 2008.

For as long as the Company has any debt or equity outstanding to the United
States Treasury ("UST") pursuant to the Capital Purchase Program (the "CPP")
(disregarding any warrants to purchase common stock of the Company) implemented
under the Emergency Economic Stabilization Act of 2008 ("EESA"), as amended by
the American Recovery and Reinvestment Act of 2009 (“ARRA”), the following
provisions shall take precedence over any contrary provisions of this Agreement
or any other compensation or benefit plan, program, agreement or arrangement in
which the Executive participates:

(a)       The Executive shall repay to the Company any bonus, retention award or
incentive compensation paid or accrued to the Executive while (i) the Executive
is a senior executive officer (within the meaning of the Interim Final Rule
interpreting the provisions of section 111 of EESA as amended by ARRA (the
“Interim Final Rule”)) ("Senior Executive Officer") or one of the next twenty
most highly compensated employees (“most highly compensated employee”) and (ii)
the UST holds any debt or equity interest in the Company acquired under the CPP
(disregarding any warrants to purchase common stock of the Company) (such
period, the "CPP Compliance Period"), if and to the extent that such bonus,
retention award or incentive compensation was paid on the basis of materially
inaccurate financial statements (including, but not limited to, statements of
earnings, revenues or gains) or any other materially inaccurate performance
metric criteria (each, a "Performance Criterion," and in the aggregate,
“Performance Criteria”). A Performance Criterion shall be proven to be
materially inaccurate if so determined by a court of competent jurisdiction or
in the written opinion of the Accounting Firm or, if the Accounting Firm is
unable to provide the determination, an independent attorney or firm of
certified public accountants selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld or delayed), which
determination shall both state the accurate Performance Criterion and that the
difference between the accurate Performance Criterion and the Performance
Criterion on which the payment was based is material (a "Determination"). Upon
receipt of a Determination, the Company may supply to the Executive a copy of
the Determination, a computation of the bonus, retention award or other
incentive compensation that would have been payable on the basis of the accurate
Performance Criterion set forth in the Determination (the "Determination
Amount") and a written demand for repayment of the amount (if any) by which the
bonus, retention award or incentive compensation actually paid exceeded the
Determination Amount.

(b)       During the CPP Compliance Period and while the Executive is a Senior
Executive Officer or any of the next five most highly compensated employees, the
Company shall not pay the Executive (i) any payment for the departure of the
Executive from the Company or any affiliate for any reason or (ii) any payment
due to a change in control of the Company, (including in either (i) or (ii), any
amounts actually payable after the CPP Compliance Period on account of a
departure or a change in control that occurred

 

--------------------------------------------------------------------------------



during the CPP Compliance Period and while the Executive is a Senior Executive
Officer) ((i) and (ii), each a “golden parachute payment”), except for payments
for services performed or benefits accrued.

(c)       The Executive hereby waives any right to or in respect of any right to
any bonus or incentive payment accrued or payable (i) during the CPP Compliance
Period and (ii) while he is among the five most highly compensated employees of
the Company (within the meaning of the Interim Final Rule) except as may be
permitted under the Interim Final Rule; provided that this waiver shall not
apply to rights under valid employment contracts in effect on February 11, 2009.

This section 13 shall apply during the CPP Compliance Period whether or not a
Change of Control has occurred or any other provision of this Agreement has
taken effect. This section 13 shall be operated, administered and construed to
comply with section 111(b) of EESA, as amended by ARRA, and as implemented by
guidance or regulation thereunder that has been issued and is then in effect
(such date, the “Relevant Date”, and such implementation, the “Relevant
Implementation”). If after such Relevant Date the clawback requirement of
section 13(a) shall not be required by the Relevant Implementation of section
111(b) of EESA, as amended by ARRA, such requirement shall have no further
effect. If after such Relevant Date the limitation on golden parachute payments
under section 13(b) shall not be required by the Relevant Implementation of
section 111(b) of EESA, as amended by ARRA, such limitation shall have no
further effect.”

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed and the
Executive has hereunto set his hand, all as of this day and year above written.
                                                      

          STATE BANCORP, INC.      

 

By:

 

  Name:     Title:        


--------------------------------------------------------------------------------